Name: 76/948/EEC: Commission Decision of 3 December 1976 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Title II of Directive 75/268/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  Europe;  agricultural structures and production; NA
 Date Published: 1976-12-31

 Avis juridique important|31976D094876/948/EEC: Commission Decision of 3 December 1976 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Title II of Directive 75/268/EEC (Only the French text is authentic) Official Journal L 364 , 31/12/1976 P. 0037 - 0037COMMISSION DECISION of 3 December 1976 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Title II of Directive 75/268/EEC (Only the French text is authentic) (76/948/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (2), and in particular Article 13 thereof, Whereas on 20 July 1976 the Government of the Grand Duchy of Luxembourg notified, pursuant to Article 13 of Directive 75/268/EEC in conjunction with Article 17 (4) of Directive 72/159/EEC, the ministerial decree of 5 July 1976 amending the ministerial decree of 30 January 1976 granting a compensatory allowance to farmers; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to decide whether, having regard to the abovementioned ministerial decree of 5 July 1976, the existing provisions for the implementation in the Grand Duchy of Luxembourg of Title II of Directive 75/268/EEC, which form the subject of Commission Decision 76/698/EEC of 28 July 1976 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Title II of Council Directive 75/268/EEC of 28 April 1975 (3), continue to satisfy the conditions for financial contribution by the Community to common measures referred to in Article 13 of Directive 75/268/EEC and Article 15 of Directive 72/159/EEC; Whereas the new fixing of the compensatory allowance within the meaning of Directive 75/268/EEC in the said ministerial decree of 5 July 1976 is consistent with the objectives and requirements of that Directive; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The provisions for the implementation of Title II of Directive 75/268/EEC notified on 11 June 1976 by the Government of the Grand Duchy of Luxembourg continue in the light of the ministerial decree of 5 July 1976 notified on 20 July 1976, to satisfy the conditions for financial contribution by the Community to common measures as referred to in Article 13 of Directive 75/268/EEC and Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 3 December 1976. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 128, 19.5.1975, p. 1. (3)OJ No L 236, 27.8.1976, p. 32.